In an action to recover unpaid wages and commissions, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Spodek, J.), dated January 9, 1990, which, upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff in the principal sum of $10,692.50.
Ordered that the order and judgment is affirmed, with costs.
We find that the Supreme Court properly granted summary judgment to the plaintiff on her claim for unpaid wages and commissions (see, Labor Law § 191 [1] [c]; § 193). Contrary to the defendants’ contentions, the papers submitted by the plaintiff established her prima facie entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853). To the extent that the defendants *667disputed the plaintiffs assertions, their contentions were bald and conclusory in nature, and thus insufficient to create material issues of fact for trial. It is well settled that a shadowy semblance of an issue or bald, conclusory allegations, even if believable, are insufficient (see, Andre v Pomeroy, 35 NY2d 361, 364; Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 342; see also, Pizzi v Bradlees Div., 172 AD2d 504; Assing v United Rubber Supply Co., 126 AD2d 590). Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.